Citation Nr: 0123993	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  98-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia of the right knee, status 
post arthroscopy with shaving of the patella and patella 
femoral syndrome.

2.  Entitlement to an increased disability evaluation for 
post-traumatic arthritis of the right ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1974 
to October 1974, and served on active duty from November 1976 
to June 1978, and from August 1979 to June 1987.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).  A 
July 1996 rating granted service connection for a right knee 
disability and assigned a noncompensable evaluation.  The RO 
also denied his claim for a rating higher than 10 percent for 
post-traumatic arthritis of the right ankle.  In an October 
1997 decision, the RO increased the rating for the right knee 
disability from noncompensable to 10 percent, effective from 
the date of the claim, but continued to deny a higher rating 
for the right ankle disability.

This case was previously before the Board and was remanded in 
December 1999 for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected chondromalacia of the 
right knee is productive of moderate recurrent subluxation or 
lateral instability.

3.  The veteran's chondromalacia of the right knee does not 
manifest ankylosis, arthritis, or impairment of the tibia and 
fibula.

4.  The veteran's service-connected post-traumatic arthritis 
of the right ankle is not productive of marked limitation of 
motion.

5.  The veteran's post-traumatic arthritis of the right ankle 
has not been characterized as ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or malunion 
of the os calcis or astragalus. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
chondromalacia of the right knee have been met. 38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic arthritis of the right ankle have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 
5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The RO afforded the veteran several VA examinations, 
as well as obtained relevant medical records.  The veteran 
was also afforded a Travel Board hearing.  In addition, the 
Board finds that VA has satisfied its duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete his claim.  The 
Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  As such, the Board finds that the duty to assist and 
duty to notify were satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

I.  Background

The veteran essentially contends that the current disability 
evaluation assigned for his right knee disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his knee disability 
should be evaluated as at least 20 percent disabling because 
he experiences pain, which worsens with activity.  In 
addition, the veteran contends that he is entitled to an 
increased disability evaluation for his right ankle 
disability, also due to pain.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a November 1990 rating decision granted service 
connection for the veteran's right ankle disability and 
assigned a 10 percent disability evaluation.  In a July 1996 
rating decision, the veteran's claim for service connection 
for his right knee disability was granted and a 
noncompensable disability evaluation was assigned.  Also, in 
the same rating decision, the RO denied an increased 
disability evaluation for the veteran's right ankle 
disability.  In May 1997, the veteran filed a Notice of 
Disagreement.  In October 1997, after considering additional 
medical evidence, the RO increased the disability rating for 
the veteran's right knee disability to 10 percent and 
continued the 10 percent disability evaluation for the 
veteran's right ankle disability.   The RO issued a Statement 
of the Case, and the veteran perfected his appeal.  The 
veteran was afforded a Travel Board hearing before the 
undersigned Board member in June 1999 and, in December 1999, 
the Board remanded the veteran's claims for additional 
development.  After completing the requested development, the 
RO continued the veteran's disability evaluation in a 
February 2001 Supplemental Statement of the Case.

II.  Right Knee

As stated earlier, the veteran claims that he is entitled to 
an increased disability evaluation for his service-connected 
chondromalacia of the right knee.

The pertinent evidence of record consists of VA medical 
records, VA examination reports, and the veteran's testimony 
at the June 1999 Travel Board hearing.  An October 1995 VA 
medical record shows that the veteran complained of right 
knee pain and difficulty bending his right knee.  Physical 
examination revealed that the veteran's right knee was tender 
medially, flexion was painful, and minimal effusion was 
present.  A radiology report dated October 1995 showed that 
an x-ray of the right knee was negative for a bony or soft 
tissue abnormality.  A November 1995 record assessed the 
veteran as having retropatellar pain syndrome.  Another 
record, dated June 1997, showed that the veteran had medial 
pain of the right knee and patellofemoral crepitus.  
According to an October 1997 record, the veteran complained 
of right knee pain with prolonged weight bearing and physical 
examination revealed effusion, with lateral and medial pain.  
The diagnosis was chondromalacia patella pain.  In another 
record, dated September 1999, the veteran again complained of 
right knee pain and difficulty bending his knee.  Physical 
examination was negative for swelling or effusion, with 
difficulty upon flexion.  A record dated October 1999 showed 
that, upon physical examination, there was no edema or 
ecchymosis, a negative Lachman's test, and positive 
McMurray's testing.  A December 1999 record showed that, upon 
examination, flexion of the right knee was limited to 90 
degrees, there was tenderness to palpation over both joint 
lines, negative collateral ligament laxity, negative anterior 
and posterior drawer signs, and a negative McMurray's test.  
Treatment notes from December 1999 to January 2000 also show 
that the veteran received physical therapy, wherein he was 
instructed in use of a cane.  A January 2000 record also 
showed positive patellar compression testing with minimal 
crepitus upon extension.  There was no effusion or warmth and 
lateral patellar testing was negative.  The veteran was 
assessed as having chondromalacia of the patella with chronic 
knee pain, and a brace was issued.  In February 2000, the 
veteran requested and received a heating pad for his right 
knee.

The veteran was afforded VA examinations in connection with 
his claim in July 1996, September 1997, and December 2000.  
According to the July 1996 VA examination report, the veteran 
reported that he had arthroscopic surgery of the right knee 
with removal of a meniscus following his in-service injury 
and that he wears an elastic brace on his right knee.  He 
also reported that he has pain with walking more than a mile 
or with repetitive bending or stooping and that his knee 
becomes painful in cold and damp weather.  Physical 
examination revealed three small arthroscopic scars and that 
the right knee otherwise normal.  There was no pain on 
compression of the patella, and no tenderness, redness, 
swelling, deformity, or instability of the right knee.  Range 
of motion was from zero (0) to 140 degrees.  Gait was normal 
and right lower muscle extremity development was described as 
"excellent."  X-rays were normal.  The diagnosis was 
history of injury to and arthroscopic surgery of the right 
knee.

The September 1997 examination report showed that the veteran 
complained of difficulty kneeling and squatting, as well as 
pain with sitting for long periods of time or walking for 
long distances.  The veteran related that he takes Naprosyn 
for control of his pain.  Examination was negative for 
effusions, crepitance, or instability.  However, there was 
tenderness along the medial aspect of the patella and 
anteromedial aspects of the joint line, and the veteran 
complained of pain on any passive range of motion of the knee 
and touching.  Range of motion was from 8 degrees extension 
to 130 degrees of flexion.  The examiner noted that the 
veteran wears a knee sleeve with a patella cutout.  The 
veteran was diagnosed with status-post right knee injury.  
The examiner also noted the veteran has symptoms of 
patellofemoral syndrome, but without evidence of instability 
or arthritis of the knee.

According to the December 2000 examination report, the 
veteran complained of right knee pain beginning when he wakes 
up and steps on his foot that worsens with walking and 
standing.  The veteran also complained of stiffness, 
weakness, swelling, instability, locking, and a lack of 
endurance.  The veteran related that he takes Tylenol, which 
helps sometimes, or he takes Naprosyn.  The veteran also 
related that he has had no other surgery since his 
arthroscopic debridement.  Physical examination revealed 
tenderness on palpation mediolaterally with minimal crepitus 
and pain on extension and flexion.  Range of motion was from 
zero (0) to 90 degrees.  Flexion was limited by pain and lack 
of endurance.  Pain started at 90 degrees after repetitive 
motion.  There was no evidence of instability and x-rays were 
negative for arthritis.  The drawer test was normal and 
McMurray's test was negative.  The examiner noted that the 
veteran limped using a cane.  The examiner also noted that 
the veteran uses a right knee brace.  The diagnosis was 
chondromalacia of the right knee with daily right knee pain 
and lack of endurance.

The veteran also testified before the undersigned Board 
member at a June 1999 Travel Board hearing.  According to the 
transcript, the veteran testified that he experiences pain 
and instability in his right ankle and knee.  The veteran 
also testified that he wears ankle and knee braces and that 
he has a cane, which he does not use.  He also testified that 
he wears sneakers instead of shoes to work due to his knee 
and ankle disabilities and that the only regular treatment he 
seeks is Cortisone injections every 90 days.  In addition, 
the veteran stated that he misses work due to his ankle and 
knee, but did not further specify.

The veteran's right knee disability is rated as 10 percent 
disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
A 10 percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent 
disability evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Id.  For the 
next higher 30 percent disability evaluation, there must be 
severe knee impairment, with recurrent subluxation or lateral 
instability.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's right knee disability is more severe than currently 
evaluated, and that a 20 percent disability evaluation is 
warranted during the appeal period at issue.  The objective 
clinical evidence of record indicates that the veteran 
experiences moderate impairment of the knee.  In that regard, 
the Board notes that the veteran experiences lateral and 
medial pain, tenderness to palpation, and minimal crepitus.  
And, while there was no evidence of instability at the 
veteran's most recent VA examination, the veteran had 
decreased range of motion, from zero (0) to 90 degrees.  See 
38 C.F.R. § 4.71, Plate II (full range of motion for the 
knees is zero (0) to 140 degrees).  Therefore, the Board 
finds that reasonable doubt should be resolved in the 
veteran's favor and concludes that the veteran's right knee 
disorder more closely approximates the criteria for a 20 
percent disability evaluation during the entire time period 
at issue.  However, although the Board finds that a 20 
percent rating is warranted, the preponderance of the 
evidence is against a rating in excess of 20 percent.  See 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching this decision, the Board also considered whether 
the veteran may be entitled to a higher rating under other 
potentially applicable Diagnostic Codes.  In this regard, the 
Board notes that the VA Office of General Counsel has issued 
two opinions pertinent to claims of entitlement to higher 
disability evaluations for knee disabilities.  A veteran who 
has x-ray evidence of arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that the veteran has limitation of motion.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Limitation of motion is 
evaluated under Diagnostic Codes 5260 and 5261.  However, as 
there is no x-ray evidence of arthritis in the veteran's 
right knee, the veteran is not entitled to an evaluation 
under Diagnostic Code 5003.

With regard to the criteria for ankylosis of the knee under 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the veteran's right knee in the present case.  Ankylosis is 
the "[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The medical evidence does not show that the veteran's knee is 
stiff or that the veteran has a fixed deformity of the knee.  
Furthermore, there is also no evidence of impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  There is no indication in the relevant medical records 
of a malunion of the tibia and fibula.  As such, the Board 
does not believe that an evaluation in excess of 20 percent 
is warranted under Diagnostic Codes 5256 or 5262.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for his right 
knee disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation for the 
right knee on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
the veteran's knee is symptomatic, and the veteran reports 
pain upon standing and walking, he experiences only moderate 
loss of range of motion of his right knee and his pain is 
relieved by medication.  Further, the current 20 percent 
disability evaluation for the veteran's right knee 
contemplates the veteran's complaints of pain, as well as any 
limitation of motion due to pain.  There is no objective 
indication that the veteran's symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current disability rating 
for his right knee.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
knee disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his right knee disability, standing alone, resulted in a 
marked interference with employment or necessitated frequent 
periods of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  The 
Board notes that the veteran has not sought medical treatment 
when he experiences knee pain requiring him to miss work.  
Moreover, it is unclear how much time the veteran has 
actually missed from work as a direct result of his knee 
disability.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 20 percent for a right knee disorder 
during the appeal period at issue.

III.  Right Ankle

As mentioned earlier, the veteran essentially requests an 
increased disability evaluation for his service-connected 
post-traumatic arthritis of the right ankle.

The pertinent evidence of record consists of VA medical 
records, VA examination reports, and the veteran's testimony 
at a June 1999 Travel Board hearing.  VA medical records 
dated April 1995 show that the veteran complained of chronic 
right ankle pain.  Physical examination revealed good range 
of motion with some tenderness.  Another record, dated 
January 1997, shows that the veteran had increased right 
ankle pain, and that he received injections which brought 
relief.  A June 1997 record shows that the right ankle was 
"doing well" following an injection.  An October 1997 
record also stated that the veteran had recurrent right ankle 
pain with prolonged weight bearing.  Treatment notes from 
December 1999 to January 2000 also show that the veteran 
received physical therapy, wherein he was instructed in use 
of a cane.

The veteran was afforded VA examinations in connection with 
his claim in July 1996, September 1997, and December 2000.  
According to the July 1996 VA examination report, the veteran 
reported that he wears an elastic sleeve on his right ankle, 
and takes Naprosyn for pain.  The veteran also reported that 
the ankle becomes painful in cold and damp weather.  Physical 
examination was negative for deformity, redness, swelling, or 
atrophy.  Examination also revealed normal range of motion 
and no evidence of a limp or other disturbance of gait.  X-
rays showed a normal right ankle.  The diagnosis was history 
of injury to the right ankle.

The September 1997 VA examination report shows that the 
veteran complained of recurrent swelling and pain of the 
right ankle, as well as some deformity.  In addition, the 
veteran complained that weight bearing and walking for long 
distances cause pain.  The veteran related that he uses a 
compressive wrap for the ankle and takes Naprosyn for pain.  
Physical examination revealed some generalized prominence of 
the medial and lateral malleoli, but was negative for 
effusion.  Dorsiflexion was 10 degrees and plantar flexion 
was 20 degrees.  The examiner also noted that the veteran has 
never had surgery on his right ankle.  X-rays showed evidence 
of some prominence and irregularity involving the tip of the 
medial malleolus compatible with mild degenerative changes.  
The impression was minimal degenerative changes of the right 
ankle, with a slightly restricted range of motion.

According to the December 2000 VA examination report, the 
veteran complained of pain, weakness, stiffness, swelling, 
instability, swelling, locking, and a lack of endurance, 
which worsens with walking and standing.  Examination of the 
right ankle showed a tender bony protrusion slightly below 
and anterior to the right medial malleolus, but was negative 
for heat, redness, swelling, effusion, abnormal movement, 
instability, or weakness.  Dorsiflexion of the right ankle 
was from zero (0) to 10 degrees compared with zero (0) to 20 
degrees on the left.  Plantar flexion of the right ankle was 
from zero (0) to 30 degrees compared with zero (0) to 45 
degrees on the left.  The examiner noted that range of motion 
was limited by pain and lack of endurance, and that the 
veteran has difficulty with activities that require prolonged 
walking or standing.  The examiner also noted that he 
reviewed a November 2000 x-ray, which showed a probable old 
trauma to the right medial malleolus associated with minor 
degenerative changes.  The diagnosis was arthritis due to 
trauma to the right ankle.

As discussed earlier, the veteran also testified before the 
undersigned Board member at a June 1999 Travel Board hearing.  
According to the transcript, the veteran testified that he 
experiences pain and instability in his right ankle and knee.  
The veteran also testified that he wears ankle and knee 
braces and that he has a cane, but does not use it.  He also 
testified that he wears sneakers instead of shoes to work due 
to his disabilities and that the only regular treatment he 
seeks is Cortisone injections every 90 days.  In addition, 
the veteran stated that he misses work due to his ankle and 
knee.
 
A June 1999 letter from the veteran's supervisor is also of 
record.  According to the veteran's supervisor, the veteran 
has called and requested sick leave because he was unable to 
walk on his ankle due to pain and swelling.  The letter did 
not specify exactly how much time at work the veteran has 
missed.

Presently, the veteran's right ankle disability is rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5010 indicates that 
traumatic arthritis is to be evaluated under Diagnostic Code 
5003 for degenerative arthritis, which in turn indicates that 
the disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  Limitation of ankle 
motion is evaluated under Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
assigned where there is moderate limitation of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 
percent disability evaluation is warranted where there is 
marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has marked limitation of motion of his right ankle.  
Significantly, the veteran's most recent VA examination 
showed that the veteran had range of motion of his right 
ankle from zero (0) to 10 degrees in dorsiflexion and from 
zero (0) to 30 degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is zero 
(0) to 20 degrees dorsiflexion and zero (0) to 45 degrees 
plantar flexion).  Therefore, the Board finds that the 
veteran's right ankle symptomatology most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

The Board also considered whether the veteran may be entitled 
to a higher rating under other potentially applicable 
Diagnostic Codes.  With regard to the criteria for ankylosis 
of the ankle under Diagnostic Code 5270, there is no evidence 
of ankylosis of the veteran's right ankle.  Likewise, under 
Diagnostic Code 5272, for ankylosis of the subastragalar or 
tarsal joint, there is no evidence of ankylosis of the 
veteran's subastragalar or tarsal joint.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  
The medical evidence does not show that the veteran's ankle 
is stiff or that the veteran has a fixed deformity of the 
ankle. 

Further, the findings do not warrant an evaluation under 
Diagnostic Codes 5273 and 5274, as there is no evidence of 
malunion of the os calcis or astragalus, nor is there 
evidence of an astragalectomy.  There is no indication in the 
relevant medical records that the veteran has malunion of the 
os calcis or astragalus bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5273.  Moreover, the evidence does not show 
that the veteran has undergone an astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5274.  As such, the Board 
does not find that the medical evidence supports a schedular 
rating in excess of 10 percent for the right ankle.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his right 
ankle disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the veteran's ankle is 
symptomatic, and the veteran reports pain upon standing and 
walking, the veteran does not experience a significant loss 
of range of motion.  Further, the current 10 percent 
disability evaluation contemplates the veteran's complaints 
of pain, as well as any limitation of motion due to pain.  
There is no objective indication that the veteran's symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 
disability rating for the veteran's right ankle.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
ankle disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his right ankle disability, standing alone, resulted in 
a marked interference with employment or necessitated 
frequent periods of hospitalization, so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it is unclear how much time the veteran 
has actually missed from work as a direct result of his ankle 
disability.  The Board also notes that the veteran has never 
required surgery on his right ankle.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for the right ankle 
disability, on either a schedular or extra-schedular basis.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 20 percent disability evaluation for 
chondromalacia of the right knee is granted during the entire 
appeal period.

An evaluation in excess of 10 percent for post-traumatic 
arthritis of the right ankle is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

